 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                            Chapter      12                                                         ❑Check if this is an
                                                                                                                                               amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                              04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               La Fundadora Inc



   2. All other names debtor used                 Vaqueria La Fundadora Inc
      in the last 8 years

     Include any assumed names,
     trade names, and doing
     business
     as names



   3. Debtor's federal Employer                   6      6 – 0     5   5     9   6    1   4
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                     Mailing address, if different from principal place of
                                                                                                                  business

                                                   SR 444 Km 7.4                                                   Patricia Galindez
                                                  Number            Street                                        Number         Street

                                                                                                                   PO Box 2453
                                                                                                                  P.O. Box
                                                   Moca, PR
                                                  City                                    State   ZIP Code          Moca, PR 00676-2453
                                                                                                                  City                                State     ZIP Code


                                                   Moca                                                           Location of principal assets, if different from principal
                                                  County                                                          place of business

                                                                                                                   Bo Rocha SR 444 Km 7.4
                                                                                                                  Number         Street




                                                                                                                   Moca, PR 00676
                                                                                                                  City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 1
Debtor      La Fundadora Inc                                                                                       Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    1     1   2    1

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A
     debtor as defined in § 1182(1) who
                                                ❑    Chapter 11. Check all that apply:
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure
                                                             in 11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ✔
                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                 MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
Debtor      La Fundadora Inc                                                                                     Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                  ❑    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                  ❑    It needs to be physically secured or protected from the weather.
                                                  ❑    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  ❑    Other
                                                   Where is the property?
                                                                             Number         Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                  ❑No
                                                  ❑Yes.         Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ✔ Funds will be available for distribution to unsecured creditors.
                                        ❑
                                        ❑After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                     ❑ 1,000-5,000 ❑ 5,001-10,000             ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                   ❑ 10,001-25,000                          ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                       ❑      $1,000,001-$10 million                  ❑      $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                 ❑      $10,000,001-$50 million                 ❑      $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                ❑      $50,000,001-$100 million                ❑      $10,000,000,001-$50 billion
                                         ✔
                                         ❑    $500,001-$1 million              ❑      $100,000,001-$500 million               ❑      More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor      La Fundadora Inc                                                                                        Case number (if known)
           Name




                                           ❑    $0-$50,000                        ✔
                                                                                  ❑     $1,000,001-$10 million                       ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                           ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                      ❑   $1,000,000,001-$10 billion
                                           ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                     ❑   $10,000,000,001-$50 billion
                                           ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                    ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                    imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                    I have been authorized to file this petition on behalf of the debtor.

                                                    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                    correct.

                                               I declare under penalty of perjury that the foregoing is true and correct.

                                                   Executed on     07/30/2021
                                                                   MM/ DD/ YYYY



                                               ✘ /s/ Patricia Y. Galindez                                              Printed name
                                                                                                                                          Patricia Y. Galindez
                                                   Signature of authorized representative of debtor


                                                   Title                        President



      18. Signature of attorney
                                               ✘                      /s/ Lyssette A. Morales                          Date 07/30/2021
                                                                                                                                    MM/ DD/ YYYY
                                                   Signature of attorney for debtor



                                                    Lyssette A. Morales
                                                   Printed name

                                                    LYSSETTE MORALES LAW OFFICE
                                                   Firm name

                                                    76 Aquamarina
                                                   Number          Street


                                                    Caguas                                                                  PR               00725
                                                   City                                                                     State            ZIP Code



                                                                                                                             lamoraleslawoffice@gmail.com
                                                   Contact phone                                                             Email address



                                                    120011                                                                   PR
                                                   Bar number                                                                State




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
                                            LA FUNDADORA, INC.
                                                PO BOX 2453
                                              MOCA, PR 00676
                                             TEL. 787-640-9478




                            RESOLUCIÓN CORPORATIVA



       Yo, JUAN MIGUEL MUNOZ ROLDAN, mayor de edad, vecino de Moca, Puerto
Rico, en mi carácter oficial de secretario de LA FUNDADORA, INC., una corporación con fines
de lucro debidamente organizada y existente bajo las leyes del Estado Libre Asociado de Puerto
Rico, bajo el número patronal XXX-XX-XXXX


                                         CERTIFICO


--- Que en reunión celebrada se autorizó a la PRESIDENTE, Sra. Patricia y. Galíndez Matos
a acogerse y/o radicar quiebra bajo el CAPITULO 12 del TRIBUNAL FEDERAL DE
QUIEBRAS en el Estado Libre Asociado de Puerto Rico, y a cumplir con los trámites,
procedimientos y provisiones de dicho Capítulo bajo los términos y condiciones que entienda
mejor beneficien a La Fundadora, Inc.

--- Que se autoriza además, a firmar todos los documentos tanto           públicos o privados
relacionados con tales fines.

--- Que esta Resolución se acordó por unanimidad en reunión celebrada el 16 de Julio de 2021,
donde compareció el Quórum reglamentario establecido por ley.

---- Se resuelve que esta resolución permanecerá en toda su fuerza y vigor hasta que por escrito
se notifique su revocación o enmienda a cualquiera persona que haya aceptado estas facultades.

----CERTIFICO, además, que la presente RESOLUCION no ha sido enmendada, revocada o
alterada y que está en vigor; y que la misma fue promulgada de conformidad con el Reglamento,
los Artículos de Incorporación de la Corporación y con la Ley aplicable.


         Y PARA QUE ASI CONSTE, suscribo la presente RESOLUCIÓN CORPORATIVA,
bajo el sello corporativo en Moca, Puerto Rico, hoy 16 de julio de 2021




_________________________________
Juan Miguel Muñoz Roldán
Secretario de La Fundadora, Inc.



                                                                       Sello de La Corporación




       .
LA FUNDADORA, INC.
    PO BOX 2453
  MOCA, PR 00676
 TEL. 787-640-9478
 Fill in this information to identify the case:

 Debtor name                                  La Fundadora Inc

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                     12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor's
                                                                                                                                             interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                 Type of account                     Last 4 digits of account number
       3.1 BSPR                                                          Checking account                           5880                                     $13,521.20

       3.2 Oriental Bank                                                 Checking account                           5181                                     $11,761.11

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                              $25,282.31
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                             Current value of debtor's
                                                                                                                                             interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       7.1 Electric Usage, deposit unknown if consumed                                                                                                       (Unknown)




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                           page 1
Debtor         La Fundadora Inc                                                                                         Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                    $0.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ❑No. Go to Part 4.
          ✔Yes. Fill in the information below.
          ❑

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:               $65,000.00                  -                     $0.00                  = ...... ➔                           $65,000.00
                                      face amount                                  doubtful or uncollectible accounts


         11b. Over 90 days old:                                              -                                            = ...... ➔
                                      face amount                                  doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                               $65,000.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
Debtor        La Fundadora Inc                                                                                  Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ❑No. Go to Part 7.
         ✔Yes. Fill in the information below.
         ❑


Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
Debtor        La Fundadora Inc                                                                               Case number (if known)
             Name



         General description                                                          Net book value of    Valuation method used      Current value of debtor's
                                                                                      debtor's interest    for current value          interest
                                                                                      (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         29.1 2 Horses                                                                         (Unknown)                                               $300.00


         Additional Page Total - See continuation page for additional entries                                                                      $218,425.00

  30.    Farm machinery and equipment (Other than titled motor vehicles)

              2014 Tractor New Holland 4 x 4 w/ Loader Used 2016                               (Unknown)                                            $28,801.00
              $10,000, 1996 Ford Tractor 4x4 w/ loader $1,000, 1990
              Hydraulic Hay Wagon Depreciation Value at $0, 1995
              Manure Spreader New Holland Depreciation Value at $100,
              2010 Generator Atlas 60 Kw Used in 2018 $6,000, 2018
              Generator Horsepower 7Kw $500, 2021 Generator
              Horsepower 9 Kw $1,000, 2016 Gasoline Water Pump &
              Motor $700, 2011 Feed Bin Used in 2015 $800, 2006 Milk
              Vacuum Extractor Pump $500, 2012 Milk Vacuum Extractor
              Pump w/ Milk Receiver $700, 1999 Milk Claws [8] w/lines &
              Pulsator $100, 2015 Water Extractor Pump gasoline-
              powered $700, 2015 Water Extractor Pump electric-
              powered $150, 2 Motorized Milk Pumps Depreciated value
              at $1000, 1989 Milk Bulk Tank 2,000 liters Used 1999 $250,
              1998 Milk Bulk Tank 4,000 liters Used 2008 defective $1000,
              2014 Cooling Units Used 2016 [2] 1 needs replacement
              $300, 1998 Water Tank Depreciation value at $1, 2010
              Security Camara in disuse Depreciated Value at $0, 2021
         30.1 Mitsubishi Variable Speed Drive $4,000.




  31.    Farm and fishing supplies, chemicals, and feed

              Cow Feed Iodine Clorox Acid Detergents Napkins                                   (Unknown)                                               $870.00
         31.1 Medicines


  32.    Other farming and fishing-related property not already listed in Part 6

              Right to the production of 26,000 liters Milk Quota Oril                         (Unknown)    Comparables                            $208,000.00
         32.1 License #3124


         Additional Page Total - See continuation page for additional entries                                                                      $102,270.00

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                       $558,666.00


  34.    Is the debtor a member of an agricultural cooperative?
         ❑No
         ✔Yes. Is any of the debtor's property stored at the cooperative?
         ❑
           ✔ No
           ❑
           ❑Yes


Official Form 106A/B                                                            Schedule A/B: Property                                               page 4
Debtor        La Fundadora Inc                                                                                    Case number (if known)
             Name



  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                          Net book value of         Valuation method used      Current value of debtor's
                                                                                      debtor's interest         for current value          interest
                                                                                          (Where available)


  39.    Office furniture

         39.1 Desk & 2 Chairs                                                                          $10.00                                                $10.00


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         41.1 Office equipment                                                                         $10.00    File Cabinets &                             $10.00
                                                                                                                 obsolete Mac G5


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp,
         coin, or baseball card collections; other collections, memorabilia, or
         collectibles

         None


  43.    Total of Part 7
                                                                                                                                                             $20.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes
Official Form 106A/B                                                            Schedule A/B: Property                                                    page 5
Debtor        La Fundadora Inc                                                                                  Case number (if known)
             Name




 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ❑No. Go to Part 9.
         ✔Yes. Fill in the information below.
         ❑
         General description                                                          Net book value of       Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or    debtor's interest       for current value          interest
         N-number)                                                                        (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         47.1 2002 Ford F 150 Pickup 4 x 4 / Regular Long Bed                                     (Unknown)    Kbb Trade in Value                       $1,667.00


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                        $1,667.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ❑No. Go to Part 10.
         ✔Yes. Fill in the information below.
         ❑

         General description                                   Nature and extent of   Net book value of       Valuation method used      Current value of debtor's
         Include street address or other description such as   debtor's interest in   debtor's interest       for current value          interest
         Assessor Parcel Number (APN), and type of property    property                   (Where available)
         (for example, acreage, factory, warehouse,
         apartment or office building), if available


Official Form 106A/B                                                            Schedule A/B: Property                                                  page 6
Debtor        La Fundadora Inc                                                                                       Case number (if known)
             Name



  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

              44.592 cda Dairy Farm Fca #12,632                 Fee Simple                        (Unknown)        Comparable                               $44,592.00
         55.1 Bo Rocha SR 444 Km 7.4 Moca, PR 00676


              1.971 cdas Lot of Land for grazing No             Fee Simple                        (Unknown)        Comparable                                $1,971.00
              title recorded at Property Registry
         55.2 SR 444 Km 7.4 Moca, PR 00676



              11.27 cdas for grazing Fca #5,116                 Fee Simple                        (Unknown)        Comparable                               $11,260.00
         55.3 SR 444 Km 6.9 Moca, PR 00676


         Additional Page Total - See continuation page for additional entries                                                                              $182,969.50


  56.    Total of Part 9
                                                                                                                                                           $240,792.50
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property


  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                             Net book value of         Valuation method used      Current value of debtor's
                                                                                         debtor's interest         for current value          interest
                                                                                          (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property



Official Form 106A/B                                                             Schedule A/B: Property                                                      page 7
Debtor        La Fundadora Inc                                                                                     Case number (if known)
             Name


         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑

                                                                                                                                            Current value of debtor's
                                                                                                                                            interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         73.1 Public Liability                                                                                                                           (Unknown)


         Additional Page Total - See continuation page for additional entries                                                                                  $0.00

  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


Official Form 106A/B                                                            Schedule A/B: Property                                                     page 8
Debtor        La Fundadora Inc                                                                              Case number (if known)
             Name



  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         77.1 50 Solar panels                                                                                                         $6,375.00


         Other Property Total - See continuation page for entries                                                                    $49,266.00

  78.    Total of Part 11
                                                                                                                                     $55,641.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                 page 9
Debtor         La Fundadora Inc                                                                                                                  Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                               $25,282.31

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                        $0.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                       $65,000.00

  83. Investments. Copy line 17, Part 4.                                                                                    $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                      $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                       $558,666.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                         $20.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         $1,667.00


                                                                                                                                          ➔                           $240,792.50
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                         $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                      $55,641.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $706,276.31       + 91b.                        $240,792.50



                                                                                                                                                                                      $947,068.81
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                                   page 10
Debtor        La Fundadora Inc                                                                               Case number (if known)
             Name



          Additional Page


         General description                                                           Net book value of   Valuation method used      Current value of debtor's
                                                                                       debtor's interest   for current value          interest
                                                                                       (Where available)

  29. Farm animals - Continued
              110 Milking Cows $132,000, 40 Dry Cows $48,000, 10 Heifers
              close to calving $16,000, 23 Heifers [1 to 2 yrs old] $10,500,
              10 Calves [less than 1 yr old] $6,000, 15 Calves [less than 6
         29.2 mos old] $2,625 3 Bulls $3,000, 1 Male calf less 6 mos $300.                     (Unknown)    Comparable                             $218,425.00

  32. Other farming and fishing-related property not already listed in Part 6 - Continued
              Bldg which houses Milk Parlor, Milk Room, Waiting Parlor
              w/ recent improvements, Machine Room, Bathroom,
         32.2 Office area & Feeding Rooms                                                      (Unknown)                                            $33,720.00

              Feeding Ranch & Storage Bldg w/ recent
         32.3 improvements/repairs                                                             (Unknown)                                            $58,550.00

              Fences, posts, water troughs, well, roads & bridges have
         32.4 been improved since 2018                                                         (Unknown)                                            $10,000.00

         General description                                    Nature and extent of   Net book value of   Valuation method used      Current value of debtor's
         Include street address or other description such as    debtor's interest in   debtor's interest   for current value          interest
         Assessor Parcel Number (APN), and type of property     property               (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available

  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest - Continued
              15 centimos Lot of Land for grazing.
              No title recorded at Property Registry
         55.4 SR 444 Km 6.9 Moca, PR 00676                      Fee Simple                     (Unknown)   Comparable                                  $150.00

              130 cda Lot of Land for grazing Fca
              #647
         55.5 SR 444 Km 6.9 Moca, PR 00676                      Fee Simple                     (Unknown)   Comparable                              $130,000.00

              1 cda land & abandoned structure w/o
              flooring, no doors, land for grazing No
              title recorded at Property Registry
         55.6 SR 444 Km 7.4 Moca, PR 00676                      Fee Simple                     (Unknown)   Comparable                                $1,000.00

              Resd prop 1.0645 cdas lot 3b/2b w/ an
              almost unhabitable home. Segregated
              but not recorded Property Registry
              Bo Rocha Interior SR 444 Km 7.4 Interior
         55.7 Moca, PR 00676                                    Fee Simple                     (Unknown)   Comparable                               $11,164.50

              30.7 cdas Lot of Land for grazing Fca
              #938 segregated
         55.8 SR 444 Km 6.9 Moca, PR 00676                      Fee Simple                     (Unknown)   Comparable                               $30,700.00

              6,553 s/m lot for grazing. No title
              recorded at Property Registry
         55.9 SR 444 Km 7.4 Moca, PR 00676                      Fee Simple                     (Unknown)                                             $1,660.00

               8.295 cdas Lot of Land for harvest Fca
               #938 Segregated
         55.10 SR 444 Km 6.4 Moca, PR 00676                     Fee Simple                     (Unknown)                                             $8,295.00




Official Form 106A/B                                                           Schedule A/B: Property                                               page 11
Debtor       La Fundadora Inc                                                                 Case number (if known)
            Name



          Additional Page


                                                                                                                       Current value of debtor's
                                                                                                                       interest


  73.    Interests in insurance policies or annuities - Continued

         73.2 Commercial property                                                                                                   (Unknown)


  77.    Other property of any kind not already listed - Continued

         77.2 4 Solark Inverters 12 KW each for solar power                                                                          $18,816.00


         77.3 3 Industrial Crown Batteries                                                                                           $30,450.00




Official Form 106A/B                                                 Schedule A/B: Property                                          page 12
 Fill in this information to identify the case:

 Debtor name                                   La Fundadora Inc

 United States Bankruptcy Court for the:
                                     District of Puerto Rico


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                  Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim           Value of collateral
                                                                                                                             Do not deduct the         that supports this
                                                                                                                             value of collateral.      claim

2.1 Creditor’s name                                            Describe debtor’s property that is subject to a lien                 $2,244,097.00               $432,847.00
    Santander Financial Services Inc.                          44.592 cda Dairy Farm Fca #12,632
                                                               Bo Rocha SR 444 Km 7.4 Moca, PR 00676
        Creditor's mailing address
                                                               130 cda Lot of Land for grazing Fca #647
        PO Box 362589                                          SR 444 Km 6.9 Moca, PR 00676
                                                               30.7 cdas Lot of Land for grazing Fca #938
                                                               segregated
        San Juan, PR 00936
                                                               SR 444 Km 6.9 Moca, PR 00676
        Creditor's email address, if known
                                                               8.295 cdas Lot of Land for harvest Fca #938
                                                               Segregated
        Date debt was incurred       03/23/2004                SR 444 Km 6.4 Moca, PR 00676

        Last 4 digits of account                               Right to the production of 26,000 liters Milk Quota
        number                        7    1      6   0        Oril License #3124
        Do multiple creditors have an interest in the same See continuation page.
        property?
        ❑No.
                                                              Describe the lien
                                                               Mortgage
        ✔Yes. Specify each creditor, including this creditor, Is the creditor an insider or related party?
        ❑
               and its relative priority.                     ❑✔ No
                                                               ❑Yes.
                                                               Is anyone else liable on this claim?
                                                               ❑No
                                                               ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                               As of the petition filing date, the claim is:
                                                               Check all that apply.
                                                               ❑Contingent
                                                               ❑Unliquidated
                                                               ❑Disputed

 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $2,342,497.00




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 8
Debtor     La Fundadora Inc                                                                                   Case number (if known)
           Name

                                                                                                                     Column A               Column B
 Part 1: Additional Page
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

             For Asset: Right to the production of
             26,000 liters Milk Quota Oril License #3124
             1) Santander Financial Services Inc.
             2) U.S. Small Business Administration




     Remarks: Dispute computation of balance of debt & how payments were credited throughout the life of the loan.




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 8
Debtor     La Fundadora Inc                                                                                          Case number (if known)
           Name

                                                                                                                            Column A                Column B
 Part 1: Additional Page
                                                                                                                            Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the       that supports this
 page.                                                                                                                      value of collateral.    claim

2.2 Creditor’s name                                           Describe debtor’s property that is subject to a lien                     $98,400.00            $706,256.31
    U.S. Small Business Administration                       BSPR
                                                             Oriental Bank
     Creditor's mailing address
                                                             110 Milking Cows $132,000, 40 Dry Cows $48,000,
      Office of Disaster Assistance
                                                             10 Heifers close to calving $16,000, 23 Heifers [1 to
      14925 Kingsport Rd                                     2 yrs old] $10,500, 10 Calves [less than 1 yr old]
      Fort Worth, TX 76155-2243                              $6,000, 15 Calves [less than 6 mos old] $2,625 3
                                                             Bulls $3,000, 1 Male calf less 6 mos $300.
     Creditor's email address, if known
                                                        2014 Tractor New Holland 4 x 4 w/ Loader Used
                                                        2016 $10,000, 1996 Ford Tractor 4x4 w/ loader
     Date debt was incurred         09/16/2020          $1,000, 1990 Hydraulic Hay Wagon Depreciation
                                                        Value at $0, 1995 Manure Spreader New Holland
     Last 4 digits of account
                                                        Depreciation Value at $100, 2010 Generator Atlas 60
     number                          7 9 0 4
                                                        Kw Used in 2018 $6,000, 2018 Generator
     Do multiple creditors have an interest in the same Horsepower 7Kw $500, 2021 Generator
     property?                                          Horsepower 9 Kw $1,000, 2016 Gasoline Water
     ❑No.                                               Pump & Motor $700, 2011 Feed Bin Used in 2015
     ✔Yes. Have you already specified the relative
     ❑
                                                        $800, 2006 Milk Vacuum Extractor Pump $500, 2012
                                                        Milk Vacuum Extractor Pump w/ Milk Receiver
             priority?                                  $700, 1999 Milk Claws [8] w/lines & Pulsator $100,
         For Asset:                                     2015 Water Extractor Pump gasoline-powered $700,
         BSPR                                           2015 Water Extractor Pump electric-powered $150,
         ✔ No. Specify each creditor, including this
         ❑                                              2 Motorized Milk Pumps Depreciated value at
                                                        $1000, 1989 Milk Bulk Tank 2,000 liters Used 1999
                 creditor, and its relative priority.
                                                        $250, 1998 Milk Bulk Tank 4,000 liters Used 2008
         ❑Yes. The relative priority of creditors is    defective $1000, 2014 Cooling Units Used 2016 [2] 1
                                                        needs replacement $300, 1998 Water Tank
                  specified on lines
                                                        Depreciation value at $1, 2010 Security Camara in
         For Asset:                                     disuse Depreciated Value at $0, 2021 Mitsubishi
         Oriental Bank                                  Variable Speed Drive $4,000.
         ✔ No. Specify each creditor, including this
         ❑                                                    Cow Feed Iodine Clorox Acid Detergents Napkins
                  creditor, and its relative priority.        Medicines

         ❑Yes. The relative priority of creditors is         See continuation page.
                  specified on lines                          Describe the lien
                                                              UCC Financing Agreement #20200013712
                                                             Is the creditor an insider or related party?
                                                             ❑✔ No
                                                              ❑Yes.
                                                             Is anyone else liable on this claim?
                                                             ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                             As of the petition filing date, the claim is:
                                                             Check all that apply.
                                                             ❑Contingent
                                                             ❑Unliquidated
                                                             ❑Disputed




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 8
Debtor     La Fundadora Inc                                                                                  Case number (if known)
           Name

                                                                                                                     Column A               Column B
 Part 1: Additional Page
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

         For Asset:
         110 Milking Cows $132,000, 40 Dry Cows
         $48,000, 10 Heifers close to calving $16,000, 23
         Heifers [1 to 2 yrs old] $10,500, 10 Calves [less
         than 1 yr old] $6,000, 15 Calves [less than 6
         mos old] $2,625 3 Bulls $3,000, 1 Male calf less 6
         mos $300.
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2014 Tractor New Holland 4 x 4 w/ Loader Used
         2016 $10,000, 1996 Ford Tractor 4x4 w/ loader
         $1,000, 1990 Hydraulic Hay Wagon Depreciation
         Value at $0, 1995 Manure Spreader New Holland
         Depreciation Value at $100, 2010 Generator
         Atlas 60 Kw Used in 2018 $6,000, 2018 Generator
         Horsepower 7Kw $500, 2021 Generator
         Horsepower 9 Kw $1,000, 2016 Gasoline Water
         Pump & Motor $700, 2011 Feed Bin Used in
         2015 $800, 2006 Milk Vacuum Extractor Pump
         $500, 2012 Milk Vacuum Extractor Pump w/ Milk
         Receiver $700, 1999 Milk Claws [8] w/lines &
         Pulsator $100, 2015 Water Extractor Pump
         gasoline-powered $700, 2015 Water Extractor
         Pump electric-powered $150, 2 Motorized Milk
         Pumps Depreciated value at $1000, 1989 Milk
         Bulk Tank 2,000 liters Used 1999 $250, 1998 Milk
         Bulk Tank 4,000 liters Used 2008 defective
         $1000, 2014 Cooling Units Used 2016 [2] 1
         needs replacement $300, 1998 Water Tank
         Depreciation value at $1, 2010 Security Camara
         in disuse Depreciated Value at $0, 2021
         Mitsubishi Variable Speed Drive $4,000.
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines




         For Asset:
         Cow Feed Iodine Clorox Acid Detergents
         Napkins Medicines
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 4 of 8
Debtor     La Fundadora Inc                                                                                  Case number (if known)
           Name

                                                                                                                     Column A               Column B
 Part 1: Additional Page
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

         For Asset:
         Right to the production of 26,000 liters Milk
         Quota Oril License #3124
         ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
         ✔Yes. The relative priority of creditors is
         ❑
                  specified on lines        2.1

         For Asset:
         50 Solar panels
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         4 Solark Inverters 12 KW each for solar power
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         3 Industrial Crown Batteries
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         Rural Devlopment REAP Solar Energy
         Incentives Must be used for purchase of
         panels etc
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2002 Ford F 150 Pickup 4 x 4
         Regular Long Bed
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 5 of 8
Debtor     La Fundadora Inc                                                                                  Case number (if known)
           Name

                                                                                                                     Column A               Column B
 Part 1: Additional Page
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

         For Asset:
         Electric Usage, deposit unknown if consumed
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         2 Horses
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         Bldg which houses Milk Parlor, Milk Room,
         Waiting Parlor w/ recent improvements,
         Machine Room, Bathroom, Office area &
         Feeding Rooms
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         Feeding Ranch & Storage Bldg w/ recent
         improvements/repairs
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         Fences, posts, water troughs, well, roads &
         bridges have been improved since 2018
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         Incentives for Solar Energy Must be used for
         purchase solar panels etc
         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.

         ❑Yes. The relative priority of creditors is
                  specified on lines

     Remarks: Disaster Business Loan




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 6 of 8
Debtor      La Fundadora Inc                                                                                    Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Julia, Jean P                                                                                            Line     2.1
     PO Box 364908
     San Juan, PR 00936-4908

     U.S. Small Business Administration                                                                       Line     2.2                   7    9      0   4
     10737 Gateway W #300
     El Paso, TX 79935




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 7 of 8
Debtor     La Fundadora Inc                                                                                Case number (if known)
           Name

 Part 1: Additional Page

 2.

2.1 Creditor’s name                                 Describe debtor’s property that is subject to a lien
    Santander Financial Services Inc.               11.27 cdas for grazing Fca #5,116
                                                    SR 444 Km 6.9 Moca, PR 00676

2.2 Creditor’s name                                 Describe debtor’s property that is subject to a lien
    U.S. Small Business Administration              Right to the production of 26,000 liters Milk Quota
                                                    Oril License #3124

                                                    50 Solar panels

                                                    4 Solark Inverters 12 KW each for solar power

                                                    3 Industrial Crown Batteries

                                                    Rural Devlopment REAP Solar Energy Incentives
                                                    Must be used for purchase of panels etc

                                                    2002 Ford F 150 Pickup 4 x 4
                                                    Regular Long Bed

                                                    Electric Usage, deposit unknown if consumed

                                                    2 Horses

                                                    Bldg which houses Milk Parlor, Milk Room, Waiting
                                                    Parlor w/ recent improvements, Machine Room,
                                                    Bathroom, Office area & Feeding Rooms

                                                    Feeding Ranch & Storage Bldg w/ recent
                                                    improvements/repairs

                                                    Fences, posts, water troughs, well, roads & bridges
                                                    have been improved since 2018

                                                    Incentives for Solar Energy Must be used for
                                                    purchase solar panels etc




Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property               page 8 of 8
 Fill in this information to identify the case:

 Debtor name                                  La Fundadora Inc

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                   Priority amount

2.1 Priority creditor’s name and mailing address                 As of the petition filing date, the claim is:     unknown                         unknown
       CRIM                                                      Check all that apply.
                                                                 ❑ Contingent
       Bankruptcy Div.                                           ❑ Unliquidated
       PO Box 195387                                             ❑ Disputed
       San Juan, PR 00919-5387                                   Basis for the Claim:

       Date or dates debt was incurred
                                                                 Is the claim subject to offset?
                                                                 ✔ No
                                                                 ❑
       Last 4 digits of account                                  ❑ Yes
       number 9 6 1 4
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
       Remarks: Noticing purposes
2.2 Priority creditor’s name and mailing address                 As of the petition filing date, the claim is:     unknown                         unknown
       DOL                                                       Check all that apply.
                                                                 ❑ Contingent
       PO Box 9024140                                            ❑ Unliquidated
       San Juan, PR 00902-4140                                   ❑ Disputed
                                                                 Basis for the Claim:
       Date or dates debt was incurred


                                                                 Is the claim subject to offset?
       Last 4 digits of account                                  ✔ No
                                                                 ❑
                                                                 ❑ Yes
       number 9 6 1 4
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
       Remarks: Noticing purposes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 4
Debtor     La Fundadora Inc                                                                            Case number (if known)
           Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   unknown                  unknown
     ELA Dept of Treasury                              Check all that apply.
                                                       ❑ Contingent
      Bankruptcy Div #4248                             ❑ Unliquidated
     PO Box 9024140                                    ❑ Disputed
     San Juan, PR 00902-4140                           Basis for the Claim:

     Date or dates debt was incurred
                                                       Is the claim subject to offset?
                                                       ✔ No
                                                       ❑
     Last 4 digits of account                          ❑ Yes
     number 9 6 1 4
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
     Remarks: Noting Purposes
2.4 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   unknown                  unknown
     IRS                                               Check all that apply.
                                                       ❑ Contingent
     PO Box 7346                                       ❑ Unliquidated
     Philadelphia, PA 19101-7346                       ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred


                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 9 6 1 4
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
     Remarks: Noticing purposes
2.5 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   unknown                  unknown
     SIF                                               Check all that apply.
                                                       ❑ Contingent
     PO Box 365028                                     ❑ Unliquidated
                                                       ❑ Disputed
     San Juan, PR 00936-5028                           Basis for the Claim:

     Date or dates debt was incurred
                                                       Is the claim subject to offset?
                                                       ✔ No
                                                       ❑
     Last 4 digits of account                          ❑ Yes
     number 9 6 1 4
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: Noticing purposes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                    page 2 of 4
Debtor       La Fundadora Inc                                                                                     Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                             Amount of claim

3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:                   unknown
       LUMA                                                                   Check all that apply.
                                                                              ❑ Contingent
       PO Box 363508                                                          ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
       San Juan, PR 00936-3508
                                                                               Basis for the claim: Electric Power Usage
                                                                              Is the claim subject to offset?
       Date or dates debt was incurred                                        ✔ No
                                                                              ❑
       Last 4 digits of account number          9   6   1    4                ❑ Yes
       Remarks: Did not find in Luma's electronic system.
       Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
3.2                                                                           Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                               Basis for the claim:
                                                                              Is the claim subject to offset?
       Date or dates debt was incurred
                                                                              ❑ No
       Last 4 digits of account number                                        ❑ Yes
       Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
3.3                                                                           Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                               Basis for the claim:
                                                                              Is the claim subject to offset?
       Date or dates debt was incurred
                                                                              ❑ No
       Last 4 digits of account number                                        ❑ Yes
       Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
3.4                                                                           Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                               Basis for the claim:
                                                                              Is the claim subject to offset?
       Date or dates debt was incurred
                                                                              ❑ No
       Last 4 digits of account number                                        ❑ Yes
       Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
3.5                                                                           Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                               Basis for the claim:
                                                                              Is the claim subject to offset?
       Date or dates debt was incurred
                                                                              ❑ No
       Last 4 digits of account number                                        ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 3 of 4
Debtor       La Fundadora Inc                                                                         Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $0.00




  5b. Total claims from Part 2                                                        5b.              $0.00
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $0.00
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 4 of 4
 Fill in this information to identify the case:

 Debtor name                                  La Fundadora Inc

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                           Chapter   12                                                         ❑Check if this is an
                                                                                                                                           amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                   State the name and mailing address for all other parties with whom the
                                                                                              debtor has an executory contract or unexpired lease

        State what the contract or lease is       Raw Milk Sales                               Suiza Dairy
2.1     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       131 Ave De Diego

        State the term remaining                                                               San Juan, PR 00921-3039

        List the contract number of any
        government contract

        State what the contract or lease is       UCC Financing Agreement                      U.S. Small Business Administration
2.2     for and the nature of the debtor’s        2020-13712
        interest                                                                               10737 Gateway W #300
                                                  Contract to be ASSUMED                       El Paso, TX 79935
        State the term remaining
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract



Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of 1
 Fill in this information to identify the case:

 Debtor name                                  La Fundadora Inc

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                                                                                                ❑Check if this is an
                                                                                                                                           amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                        Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                  Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1     Galindez Matos, Patricia                SR 444 Km 7.4 Int Bo Rocha                                       Santander Financial Services       ✔D
                                                                                                                                                      ❑
          Yvonne                              Street                                                               Inc.
                                                                                                                                                      ❑E/F
                                                                                                                                                      ❑G
                                                  Moca, PR 00676
                                              City                                      State      ZIP Code



  2.2     Munoz Roldan, Juan M                    PO Box 2453                                                      Santander Financial Services       ✔D
                                                                                                                                                      ❑
                                              Street                                                               Inc.
                                                                                                                                                      ❑E/F
                                                                                                                                                      ❑G
                                                  Moca, PR 00676
                                              City                                      State      ZIP Code



  2.3
                                              Street




                                              City                                      State      ZIP Code



  2.4
                                              Street




                                              City                                      State      ZIP Code



  2.5
                                              Street




                                              City                                      State      ZIP Code




Official Form 206H                                                             Schedule H: Codebtors                                                        page 1 of 2
Debtor      La Fundadora Inc                                                                             Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                  that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
 Fill in this information to identify the case:

 Debtor name                                                      La Fundadora Inc

 United States Bankruptcy Court for the:
                                                    District of Puerto Rico


 Case number (if known):                                                                          Chapter           12                                                                                ❑Check if this is an
                                                                                                                                                                                                        amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                           $240,792.50


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                            $706,276.31

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                          $947,068.81




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                         $2,342,497.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                    $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +                   $0.00




 4. Total liabilities..............................................................................................................................................................................                      $2,342,497.00

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
 Fill in this information to identify the case:

 Debtor name                                  La Fundadora Inc

 United States Bankruptcy Court for the:
                                    District of Puerto Rico


 Case number (if known):                                                                                                              ❑Check if this is an
                                                                                                                                         amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                          04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may      Sources of revenue                        Gross revenue
          be a calendar year                                                                   Check all that apply                     (before deductions and
                                                                                                                                        exclusions)

         From the beginning of the                                                            ✔Operating a business
                                                                                              ❑                                                            $277,243.00
         fiscal year to filing date:          From 01/01/2021        to    Filing date               Incentives, Subsidies,
                                                     MM/ DD/ YYYY                             ✔Other COVID Rescue Loans
                                                                                              ❑

         For prior year:                      From 01/01/2020        to    12/31/2020         ✔Operating a business
                                                                                              ❑                                                            $639,077.00
                                                     MM/ DD/ YYYY           MM/ DD/ YYYY             Incentives, Subsidies,
                                                                                              ✔Other COVID Rescue Loans
                                                                                              ❑

         For the year before that:            From 01/01/2019        to    12/31/2019         ✔Operating a business
                                                                                              ❑                                                            $510,293.00
                                                     MM/ DD/ YYYY           MM/ DD/ YYYY      ✔Other Incentives, Subsidies
                                                                                              ❑


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                              Description of sources of revenue         Gross revenue from each
                                                                                                                                        source
                                                                                                                                        (before deductions and
                                                                                                                                        exclusions)

       From the beginning of the
       fiscal year to filing date:           From 01/01/2021        to    Filing date
                                                    MM/ DD/ YYYY


       For prior year:                       From 01/01/2020        to    12/31/2020
                                                    MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:             From 01/01/2019        to    12/31/2019
                                                    MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Debtor           La Fundadora Inc                                                                                     Case number (if known)
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case
    unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with
    respect to cases filed on or after the date of adjustment.)

    ✔None
    ❑

    Creditor’s name and address                               Dates               Total amount or value             Reasons for payment or transfer
                                                                                                                    Check all that apply


 3.1.                                                                                                               ❑Secured debt
        Creditor's name                                                                                             ❑Unsecured loan repayments
                                                                                                                    ❑Suppliers or vendors
                                                                                                                    ❑Services
        Street

                                                                                                                    ❑Other
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
    anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such
    affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    ✔None
    ❑
    Insider’s name and address                                Dates               Total amount or value             Reasons for payment or transfer



 4.1.
        Creditor's name


        Street




        City                         State     ZIP Code

         Relationship to debtor



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                               Description of the property                                  Date                      Value of property



 5.1.
        Creditor's name


        Street




        City                         State     ZIP Code



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 2
Debtor           La Fundadora Inc                                                                                      Case number (if known)
               Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor
    without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                               Description of the action creditor took                          Date action was        Amount
                                                                                                                               taken


 5.1.
        Creditor's name
                                                               XXXX–
        Street




        City                         State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                             Court or agency's name and address                       Status of case

         BSPR v Debtor et als                    Collection of Monies,                      Aguadilla Superior Court at San Sebastian                ✔Pending
                                                                                                                                                     ❑
                                                                                                                                                     ❑On appeal
                                                 Foreclosure of Mortgage Pledge,            Name
                                                 Mortgage & of Lien Judgment
         Case number                             $2,677,904 includes Principal              Street
                                                                                                                                                     ❑Concluded
                                                 $1,892,693 Interests $555,496.48
         SS 2019-cv-00095                        S/C $11,214.39 A/F $218,500
                                                                                            San Sebastian, PR 00685
                                                                                            City                             State    ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                         Description of the property                              Value


        Custodian’s name
                                                              Case title                                               Court name and address
        Street
                                                                                                                      Name

                                                              Case number                                             Street
        City                         State     ZIP Code



                                                              Date of order or assignment                             City                           State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                               page 3
Debtor            La Fundadora Inc                                                                                     Case number (if known)
                 Name


 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ❑None
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss      Value of property
        occurred                                                   If you have received payments to cover the loss, for                                lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule
                                                                   A/B: Assets – Real and Personal Property).


 10.1.      Death of Cattle [16]                                                                                                   2020                        $14,750.00

 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
        another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

          L.A. Morales & Associates P.S.C..                         Attorney's Fee                                                7/30/2021                      $10,000.00


           Address

          76 Aquamarina
          Street


          Caguas, PR 00725-1908
          City                          State     ZIP Code


           Email or website address

          lamoraleslawoffice@gmail.com

           Who made the payment, if not debtor?




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
Debtor          La Fundadora Inc                                                                                    Case number (if known)
                Name


 11.2.    Who was paid or who received the transfer?              If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                     value

         Court Filing Fee                                        Court Filing Fees                                             07/18/2021                        $278.00


          Address


         Street




         City                        State     ZIP Code


          Email or website address

         lafundadora28@yahoo.com

          Who made the payment, if not debtor?

         La Fundadora Inc



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled
     trust or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                            Dates transfers         Total amount or
                                                                                                                             were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before
     the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and
     transfers made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                          Description of property transferred or payments                 Date transfer        Total amount or
                                                              received or debts paid in exchange                              was made             value




          Address


         Street




         City                        State     ZIP Code


          Relationship to debtor




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Debtor          La Fundadora Inc                                                                                     Case number (if known)
                Name


 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                       Dates of occupancy


 14.1.                                                                                                           From                         To
         Street




         City                            State    ZIP Code



 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Debtor          La Fundadora Inc                                                                                         Case number (if known)
                Name


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
        ✔No. Go to Part 10.
        ❑
        ❑Yes. Does the debtor serve as plan administrator?
              ❑No. Go to Part 10.
              ❑Yes. Fill in below:
                       Name of plan                                                                         Employer identification number of the plan

                                                                                                            EIN:            –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ✔None
        ❑
    Financial institution name and address                    Last 4 digits of account          Type of account             Date account was              Last balance
                                                              number                                                        closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street


                                                                                               ❑Other
         City                         State    ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑   No
         Name
                                                                                                                                                            ❑   Yes
         Street

                                                               Address

         City                         State    ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor
        does business.
        ✔None
        ❑



Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 7
Debtor           La Fundadora Inc                                                                                         Case number (if known)
                Name


 20.1     Facility name and address                               Names of anyone with access to it            Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑   No
         Name
                                                                                                                                                            ❑   Yes
         Street

                                                                  Address

         City                           State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ❑None

    Owner’s name and address                                     Location of the property                    Description of the property                    Value

    Paseos la Castellana Inc.                                   SR 444 Km 6.4 Bo Rochas                     Fca #938 of 39 cdas transferred by                  $8,295.00
   Name
                                                                                                            'permuta'to Los Paseos la
    PO Box 2453
   Street                                                        Moca, PR 00676                             Castellana in exchg x $60,000
                                                                                                            shares in La Fundadora Inc security
    Moca                             PR                                                                     held by BSPR.
    00676-2453
   City                               State     ZIP Code

 Part 12: Details About Environmental Information



         For the purpose of Part 12, the following definitions apply:
                Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
                affected (air, land, water, or any other medium).
                Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
                operated, or utilized.
                Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
                substance.
         Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
        ✔ No
        ❑
        ❑Yes. Provide details below.

    Case title                                          Court or agency name and address                    Nature of the case                             Status of case

                                                                                                                                                          ❑Pending
    Case number
                                                      Name
                                                                                                                                                          ❑On appeal
                                                                                                                                                          ❑Concluded
                                                       Street




                                                      City                           State    ZIP Code



Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 8
Debtor           La Fundadora Inc                                                                                       Case number (if known)
                 Name


 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                               Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                                Name


   Street                                              Street




   City                      State      ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                               Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                                Name


   Street                                              Street




   City                      State      ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ❑None

           Business name and address                          Describe the nature of the business                 Employer Identification number
                                                                                                                  Do not include Social Security number or ITIN.
 25.1.
          Paseos La Castellana Inc.                                                                              EIN:    6   6 – 0    6    8     3   5   2   1
          Name
                                                                                                                  Dates business existed
          PO Box 2453
          Street
                                                                                                                 From 9/21/2006           To

          Moca, PR 00676
          City                      State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None

Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Debtor       La Fundadora Inc                                                                         Case number (if known)
             Name


           Name and address                                                                        Dates of service

 26a.1.    Lilly's Accounting Services                                                            From 1999                To 07/30/2021
          Name
           PO Box 1592
          Street



           Moca, PR 00676
          City                                     State                   ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ✔None
          ❑
           Name and address                                                                        Dates of service

 26b.1.
                                                                                                  From                     To
          Name


          Street




          City                                     State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.1.
           Patricia Galindez
          Name
           PO Box 2453
          Street



           Moca, PR 00676
          City                                     State                   ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ✔None
        ❑
           Name and address

 26d.1.
          Name


          Street




          City                                     State                   ZIP Code




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 10
Debtor          La Fundadora Inc                                                                                    Case number (if known)
                Name


 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ❑No
     ✔Yes. Give the details about the two most recent inventories.
     ❑

    Name of the person who supervised the taking of the inventory                                  Date of            The dollar amount and basis (cost, market, or
                                                                                                   inventory          other basis) of each inventory

    Patricia Galindez                                                                          06/30/2021                                                       $248,096.00


          Name and address of the person who has possession of inventory records

 27.1.   Patricia Galindez
         Name
         PO Box 2453
         Street



         Moca, PR 00676
         City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                              Address                                                        Position and nature of any interest     % of interest, if any


    Galindez Matos, Patricia          SR 444 Km 7.4 Int Bo Rocha Moca, PR 00676                     President, Shareholder                   100.00%
    Yvonne

    Munoz Roldan, Juan Miguel         SR 444 Km 7.4 Int Bo Rocha Moca, PR 00676                     Secretary, Shareholder                   0.00%
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                              Address                                                        Position and nature of any      Period during which
                                                                                                     interest                        position or interest was held



                                                                                               ,                                           From
                                                                                                                                           To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 11
Debtor          La Fundadora Inc                                                                          Case number (if known)
                Name


          Name and address of recipient                                     Amount of money or              Dates                  Reason for providing
                                                                            description and value of                               the value
                                                                            property

 30.1.   Munoz Roldan, Juan Miguel                                             $23,598 12 months salary     06/30/2021            Salary for daily
         Name                                                                                                                     work performed
         SR 444 Km 7.4 Int Bo Rocha                                                                                               24/7
         Street



         Moca, PR 00676
         City                                  State         ZIP Code


          Relationship to debtor

         Employee

          Name and address of recipient                                     Amount of money or              Dates                  Reason for providing
                                                                            description and value of                               the value
                                                                            property

 30.2.   Galindez Matos, Patricia Yvonne                                        $20,427 12 month salary     06/30/2021            Salary for daily
         Name                                                                                                                     work performed
         SR 444 Km 7.4 Int Bo Rocha                                                                                               24/7
         Street



         Moca, PR 00676
         City                                  State         ZIP Code


          Relationship to debtor

         Employee

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                      Employer Identification number of the parent corporation

                                                                                               EIN:          –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                            Employer Identification number of the pension fund

                                                                                               EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
Debtor      La Fundadora Inc                                                                                      Case number (if known)
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         07/30/2021
                      MM/ DD/ YYYY




          ✘ /s/ Patricia Y. Galindez
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                               President



         Printed name                          Patricia Y. Galindez



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
          ✔ No
          ❑
          ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 13
B2030 (Form 2030) (12/15)                          In re   La Fundadora Inc                 United States Bankruptcy CourtDistrict
                                                                                                 of Puerto Rico

                                                                                            Case
                                                                                            No.
                                                                  Debtor(s)                 Chapter:    12

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.       Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
         debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed
         to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
         connection with the bankruptcy case is as follows:

           NO LOOK FEE
             For legal services, I have agreed to accept                                       $
             Prior to the filing of this statement I have received                             $
             Balance Due                                                              $

     ·     RETAINER
             For legal services, I have agreed to accept and received a retainer of       $ 10,000.00
             The undersigned shall bill against the retainer at an hourly rate of    $ 275.00 P/HR
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all
             Court approved fees and expenses exceeding the amount of the retainer.


         $ 278.00     of the filing fee has been paid.

2.       The source of the compensation paid to me was:
                Debtor          Other (specify):

3.       The source of compensation to be paid to me is:
                Debtor          Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and
            associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or
            associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
            compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
         including:

         a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
            petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
            thereof;
         d. [Other provisions as needed]

         Included is all work & effort to obtain the confirmation of a Plan. Time will be charged off @ $275 per hour &
         will be billed by Application for approval by the Court & will be paid as an administrative claim through a
         confirmed Plan or directly by the debtor, in lieu of a Plan.
In re   La Fundadora Inc                                                        Case No.
                                        Debtor(s)

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                          (Continuation Sheet)
6.   By agreement with the debtor(s), the above-disclosed fee does not include the following service:

     Representation in all actions related to the bankruptcy case, including conversion to another chapter,
     except appeals, if any, at the agreed hourly rate of $275 per hour, or any amendment thereto during the
     pendency of the case.


                                                    CERTIFICATION
    I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
representation of the debtor(s) in this bankruptcy proceeding.

                                                           /s/ Lyssette A. Morales
     7/30/2021____________________________
     Date                                                 Lyssette A. Morales
                                                           Signature of Attorney
                                                           L A Morales & Associates P.S.C.
                                                           Urb Villa Blanca
                                                           76 Aquamarina
                                                           Caguas, PR 00725-1908
                                                           787-746-2434 Fax: 855-298-2515
                                                           lamoraleslawoffice@gmail.com
                                                           Name of law firm
                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF PUERTO RICO
                                                                HATO REY DIVISION

IN RE: La Fundadora Inc                                                                     CASE NO

                                                                                            CHAPTER 12




                                                     VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       07/30/2021             Signature                                  /s/ Patricia Y. Galindez
                                                                           Patricia Y. Galindez, President
CRIM                            DOL                           ELA DEPT OF TREASURY
BANKRUPTCY DIV.                 PO BOX 9024140                BANKRUPTCY DIV #4248
PO BOX 195387                   SAN JUAN, PR 00902-4140       PO BOX 9024140
SAN JUAN, PR 00919-5387                                       SAN JUAN, PR 00902-4140



PATRICIA YVONNE                 IRS                           JEAN P JULIA
GALINDEZ MATOS                  PO BOX 7346                   PO BOX 364908
SR 444 KM 7.4 INT BO ROCHA      PHILADELPHIA, PA 19101-7346   SAN JUAN, PR 00936-4908
MOCA, PR 00676



LUMA                            JUAN M MUNOZ ROLDAN           SANTANDER FINANCIAL
PO BOX 363508                   PO BOX 2453                   SERVICES INC.
SAN JUAN, PR 00936-3508         MOCA, PR 00676                PO BOX 362589
                                                              SAN JUAN, PR 00936



SIF                             SUIZA DAIRY                   MAXIMILIANO TRUJILLO
PO BOX 365028                   131 AVE DE DIEGO              PO BOX 9481
SAN JUAN, PR 00936-5028         SAN JUAN, PR 00921-3039       BAYAMON, PR 00960-9481




U.S. SMALL BUSINESS              U.S. SMALL BUSINESS
ADMINISTRATION                   ADMINISTRATION
OFFICE OF DISASTER ASSISTANCE    10737 GATEWAY W #300
14925 KINGSPORT RD               EL PASO, TX 79935
FORT WORTH, TX 76155-2243
